DETAILED ACTION
This action is in response to the Application filed on 12/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/01/2015 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 – 4 and 10 – 11 is/are objected to because of the following informalities:  
Claim(s) 1 recite(s) "a switching pulse" in line(s) 12. It appears that it should be "the switching pulse ".
Claim(s) 2 recite(s) " a feedback clock signal" in line(s) 5. It appears that it should be "the feedback clock signal".
Claim(s) 2 recite(s) "a duty control signal" in line(s) 13. It appears that it should be "the duty control signal".
Claim(s) 3 recite(s) "a phase difference" in line(s) 3 - 4. It appears that it should be "the phase difference".
Claim(s) 3 recite(s) "the phase difference signal" in line(s) 7. It appears that it should be "a phase difference signal".
Claim(s) 4 recite(s) "a duty control signal" in line(s) 6. It appears that it should be "the duty control signal".
Claim(s) 4 recite(s) "the current duty" in line(s) 6 - 7. Said limitation lacks antecedent basis.
Claim(s) 10 recite(s) "a feedback clock signal having a frequency" in line(s) 5 - 6. It appears that it should be “the feedback clock signal having the frequency”.
Claim(s) 10 recite(s) "a phase difference" in line(s) 9. It appears that it should be “the phase difference”.
Claim(s) 10 recite(s) "a duty control signal" in line(s) 14. It appears that it should be “the duty control signal”.
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 10,218,270; (hereinafter Lin).

Regarding claim 1, Lin [e.g. Fig. 2] discloses a power supply apparatus comprising: a reference clock generation unit configured to generate and output a reference clock signal [e.g. generator providing S_ref]; a switching pulse generation unit [e.g. 665] configured to generate and output a switching pulse [e.g. CKP/CKN] obtained by changing a duty of the reference clock signal [e.g. S_ref changed by 32, 331 and 332]; a DC-DC conversion unit [e.g. 2] configured to switch an input power [e.g. Vin] by the switching pulse [e.g. CKP/CKN], convert it into a DC voltage and output the same [e.g. Vout]; and a voltage-controlled frequency feedback unit [e.g. 31, 32, 331] configured to generate and output a duty control signal [e.g. CK_buck] for controlling a duty of a switching pulse [e.g. CKP/CKN] generated and output by the switching pulse generation unit according to a phase difference between a feedback clock signal having a frequency proportional to an output voltage of the DC-DC conversion unit [e.g. col. 4, lines 11 – 16 recites “The first VCO receives the output voltage (Vout), and converts the output voltage (Vout) into a feedback signal (S_FB) having a frequency proportional to the magnitude of the output voltage (Vout)”] and the reference clock signal [e.g. col. 4, lines 20 – 53 recites “The phase detector module 32 is configured to, when the reference frequency is higher than the frequency of the feedback signal (S_FB), generate the counting-up signal (UP) at a first logic level… where the counting-up signal (UP) remains at the first logic level and the counting-down signal (DN) remains at the second logic level until the reference frequency becomes not higher than the frequency of the feedback signal (S_FB)…The phase detector module 32 is further configured to generate the counting-up signal (UP) at the second logic level and the counting-down signal (DN) at the first logic level when the reference frequency is lower than the frequency of the feedback signal (S_FB), where the counting-up signal (UP) remains at the second logic level and the counting-down signal (DN) remains at the first logic level until the reference frequency becomes not lower than the frequency of the feedback signal (S_FB)”].

Regarding claim 2, Lin [e.g. Fig. 2] discloses wherein the voltage-controlled frequency feedback loop unit comprises: a voltage-controlled oscillation unit configured to oscillate and output a feedback clock signal [e.g. 31 providing S_FB] having a frequency proportional to the output voltage of the DC-DC conversion unit [e.g. col. 4, The first VCO receives the output voltage (Vout), and converts the output voltage (Vout) into a feedback signal (S_FB) having a frequency proportional to the magnitude of the output voltage (Vout)”], a phase difference signal generation unit [e.g. 32] configured to detect a phase difference between the feedback clock signal and the reference clock signal [e.g. as stated above in claim 1; col. 4, lines 20 – 53], a duty control signal generation unit [e.g. 331] configured to generate and output a duty control signal [e.g. CK_ buck] for controlling the duty of the switching pulse generated and output by the switching pulse generation unit from the phase difference signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Pub. No. 2015/0280557; (hereinafter Xue).

Regarding claim 3, Lin [e.g. Fig. 2] discloses wherein the phase difference signal generation unit comprises: a phase difference detection unit [e.g. 32] configured to detect a phase difference between the feedback clock signal and the reference clock signal [e.g. as stated above in claim 1; col. 4, lines 20 – 53].
Lin fails to disclose a charge pump which is charged and discharged according to the phase difference signal output from the phase difference detection unit.
Xue [e.g. Fig. 3]  teaches a charge pump [e.g. 72] which is charged and discharged according to the phase difference signal output [e.g. UP/DN (71)] from the phase difference detection unit [e.g. 70].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by a charge pump which is charged and discharged according to the phase difference signal output from the phase difference detection unit as taught by Xue in order of being able to adjusts the on-time of the power switch to bring the switching frequency of the switching regulator to within a given range of a reference frequency, paragraph 021.

Regarding claim 4, Lin fails to disclose wherein the duty control signal generation unit comprises: a filter unit configured to settle an output of the charge pump and output a phase difference voltage signal; and a duty tracking controller configured to generate and output a duty control signal obtained by reflecting the current duty from the phase difference voltage signal.
Xue [e.g. Fig. 3]  teaches wherein the duty control signal generation unit comprises: a filter unit [e.g. loop filter of 72, shown in details in Fig. 6] configured to The control voltage VCTRL is coupled to control a bias generator 74 which generates an output signal (node 75) related to the control voltage VCTRL.” Paragraph 039 recites “the current ICharge is generated by the bias generator 74 in response to the control signal VCTRL generated by the charge pump and loop filter 72 in the frequency control loop”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by wherein the duty control signal generation unit comprises: a filter unit configured to settle an output of the charge pump and output a phase difference voltage signal; and a duty tracking controller configured to generate and output a duty control signal obtained by reflecting the current duty from the phase difference voltage signal as taught by Xue in order of being able to adjusts the on-time of the power switch to bring the switching frequency of the switching regulator to within a given range of a reference frequency, paragraph 021.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xue and further in view of US Pub. No. 2016/0359411; (hereinafter Ihs).

Regarding claim 5, Lin fails to disclose wherein the switching pulse generation unit comprises: a multiple duty signal generation unit configured to generate a plurality of switching pulse signals obtained by modulating the reference clock signals so as to 
Ihs teaches wherein the switching pulse generation unit comprises: a multiple duty signal generation unit [e.g. 225a, 225b] configured to generate a plurality of switching pulse signals [e.g. PWM and PWMadj] obtained by modulating the reference clock signals [e.g. Fsw] so as to have different duties from each other [e.g. see time ON of PWMadj signal having a longer pulse than PWM signal]; a duty selection unit [e.g. MUX 227] configured to output one signal selected by the duty control signal among the plurality of switching pulse signals [e.g. paragraph 031 recites “the logic circuitry 221 includes a multiplexer 227 which receives the PWM and PWMadj signals, and selects one of them for use based on an output CMP.sub.ADJ of the first comparator 223”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by wherein the switching pulse generation unit comprises: a multiple duty signal generation unit configured to generate a plurality of switching pulse signals obtained by modulating the reference clock signals so as to have different duties from each other; a duty selection unit configured to output one signal selected by the duty control signal among the plurality of switching pulse signals as taught by Ihs in order of being able to properly controlling converter operation in the face of sudden changes in desired output power, paragraph 03.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of in view of US Pub. No. 2018/0123440; (hereinafter Lee).

 claim 6, Lin [e.g. Fig. 2] discloses a power supply apparatus comprising: a reference clock generation unit configured to output one reference clock signals [e.g. generator providing S_ref];a switching pulse generation unit [e.g. 665] configured to generate and output a switching pulse [e.g. CKP/CKN] obtained by changing a duty of the reference clock signal [e.g. S_ref changed by 32, 331 and 332] output from the reference clock generation unit; a DC-DC conversion unit [e.g. 2] configured to switch an input power [e.g. Vin] by the switching pulse [e.g. CKP/CKN], convert it into a DC power and output the same [e.g. Vout]; and a voltage-controlled frequency feedback unit [e.g. 31, 32, 331] configured to generate and output a duty control signal [e.g. CK_buck] for controlling a duty of the switching pulse [e.g. CKP/CKN] generated and output by the switching pulse generation unit according to a phase difference between a feedback clock signal having a frequency proportional to an output voltage of the DC-DC conversion unit [e.g. col. 4, lines 11 – 16 recites “The first VCO receives the output voltage (Vout), and converts the output voltage (Vout) into a feedback signal (S_FB) having a frequency proportional to the magnitude of the output voltage (Vout)”] and the reference clock signal output by the reference clock generation unit [e.g. col. 4, lines 20 – 53 recites “The phase detector module 32 is configured to, when the reference frequency is higher than the frequency of the feedback signal (S_FB), generate the counting-up signal (UP) at a first logic level… where the counting-up signal (UP) remains at the first logic level and the counting-down signal (DN) remains at the second logic level until the reference frequency becomes not higher than the frequency of the feedback signal (S_FB)…The phase detector module 32 is further configured to generate the counting-up signal (UP) at the second logic level and the counting-down signal (DN) at the first logic level when the reference frequency is lower than the frequency of the feedback signal (S_FB), where the counting-up signal (UP) remains at the second logic level and the counting-down signal (DN) remains at the first logic level until the reference frequency becomes not lower than the frequency of the feedback signal (S_FB)”].
Xue fails to disclose where the reference clock generation unit is a multiple reference clock generation unit configured to output one of a plurality of reference clock signals having different frequencies from each other.
Lee [e.g. Fig. 3] teaches where the reference clock generation unit [e.g. 150] is a multiple reference clock generation unit configured to output one of a plurality of reference clock signals [e.g. X1, X1/2, X1/4, X1/8] having different frequencies from each other [e.g. paragraph 160 recites “the variable clock signal providing unit 140 can generate a plurality of kinds of clock signals having different frequencies”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by where the reference clock generation unit is a multiple reference clock generation unit configured to output one of a plurality of reference clock signals having different frequencies from each other as taught by Lee in order of being able to improve efficiency at light load, Abstract.

Regarding claim 10, Lin [e.g. Fig. 2] discloses wherein the voltage-controlled frequency feedback loop unit comprises: a voltage-controlled oscillation unit configured to oscillate and output a feedback clock signal [e.g. 31 providing S_FB] having a frequency proportional to the output voltage of the DC-DC conversion unit [e.g. col. 4, The first VCO receives the output voltage (Vout), and converts the output voltage (Vout) into a feedback signal (S_FB) having a frequency proportional to the magnitude of the output voltage (Vout)”], a phase difference signal generation unit [e.g. 32] configured to detect a phase difference between the feedback clock signal and the reference clock signal [e.g. as stated above in claim 1; col. 4, lines 20 – 53], a phase difference signal generation unit [e.g. 32] configured to detect a phase difference between the feedback clock signal and the reference clock signal output [e.g. as stated above in claim 1; col. 4, lines 20 – 53] from the reference clock generation unit, and output a phase difference signal; and a duty control signal generation unit [e.g. 331] configured to generate and output a duty control signal [e.g. CK_ buck] for controlling the duty of the switching pulse generated and output by the switching pulse generation unit from the phase difference signal.
Lin fails to disclose where the reference clock generation unit is a multiple reference clock generation unit.
Lee [e.g. Fig. 3] teaches where the reference clock generation unit [e.g. 150] is a multiple reference clock generation unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by where the reference clock generation unit is a multiple reference clock generation unit as taught by Lee in order of being able to improve efficiency at light load, Abstract.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of in view of Lee and further in view of Xue.

claim 11, Lin [e.g. Fig. 2] discloses wherein the phase difference signal generation unit comprises: a phase difference detection unit [e.g. 32] configured to detect a phase difference between the feedback clock signal and the reference clock signal [e.g. as stated above in claim 6; col. 4, lines 20 – 53] output from the reference clock generation unit;.
Lin fails to disclose where the reference clock generation unit is a multiple reference clock generation unit; a charge pump which is charged and discharged according to the phase difference signal output from the phase difference detection unit.
Lee [e.g. Fig. 3] teaches where the reference clock generation unit [e.g. 150] is a multiple reference clock generation unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by where the reference clock generation unit is a multiple reference clock generation unit as taught by Lee in order of being able to improve efficiency at light load, Abstract.
Xue [e.g. Fig. 3]  teaches a charge pump [e.g. 72] which is charged and discharged according to the phase difference signal output [e.g. UP/DN (71)] from the phase difference detection unit [e.g. 70].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lin by a charge pump which is charged and discharged according to the phase difference signal output from the phase difference detection unit as taught by Xue in order of being able to adjusts the on-time of the power switch to bring the switching frequency of the switching regulator to within a given range of a reference frequency, paragraph 021.
Allowable Subject Matter
Claim(s) 7 – 9 and 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a controller which includes an output voltage setting unit configured to output a reference clock selection signal for selecting a frequency of the reference clock signal to the multiple reference clock generation unit according to an external instruction signal.”
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a controller which includes an output voltage setting unit configured to output a reference clock selection signal for selecting a frequency of the reference clock signal to the multiple reference clock generation unit according to an external instruction signal.”
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a controller which includes a reference frequency controller configured to measure input and output parameters of the DC-DC conversion unit, and output a reference clock selection signal for selecting one of the plurality of reference clock signals to the multiple reference clock generation unit.”
claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the duty control signal generation unit comprises: a comparator configured to output a difference in signals between the phase difference signal and a band gap reference signal; and a duty tracking controller configured to receive the difference in signals output from the comparator, subtract or add it from or to the current duty control signal, and output a new duty control signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838